

CONSENT TO SHARED-SACRIFICE REDUCTION IN SALARY
In light of the COVID-19 pandemic, and its impact on the business, operations,
and employees of Aon plc and its subsidiaries and affiliates (“Aon”), I, Greg
Case, hereby knowingly and voluntarily consent to a shared-sacrifice reduction
of my salary by fifty-percent (50%), beginning on May 1, 2020 and ending on
December 31, 2020 or such earlier or later date upon which Aon and I may agree
in writing (the “Permissible Reduction Period”). During the Permissible
Reduction Period, I acknowledge and agree that the above-described reduction
shall not (i) breach or be deemed to breach any provisions of any employment
agreement, offer letter, or other agreement between myself and Aon, or
(ii) trigger any severance or good reason (or the like) rights under any
employment agreement, offer letter, or other agreement, plan, or program
(including, without limitation, the Aon plc Amended and Restated Senior
Executive Combined Severance and Change in Control Plan) through Aon that may
apply to me.
EXECUTIVE
Sign name: /s/ Greg Case    
Print name: Greg Case    
Date: April 23, 2020    
exhibit106consenttoco_image1.gif [exhibit106consenttoco_image1.gif]AON PLC
Signed:    
Lisa Stevens
Chief People Officer


    1

